Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered March 1, 1993, upon a verdict convicting defendant of the crime of burglary in the second degree.
Defendant was convicted after a jury trial of burglary in the second degree and sentenced to a term of imprisonment of 3 to 9 years. We reject defendant’s contention that County Court erred in continuing his trial in his absence when he failed to appear for the second day of trial. The record supports the conclusion that defendant’s absence from trial was deliberate. We also find that County Court did not err in refusing to allow defendant to call witnesses whose testimony would have been irrelevant to the facts at issue. Further, given the proof of guilt in this case, we find that any error in the People’s unintentional elicitation of a brief comment as to defendant’s *923postarrest silence was harmless. We also conclude that testimony by a State Trooper that bolstered the victim’s testimony identifying defendant as the perpetrator was not objected to and, in any event, was harmless. Defendant’s other contentions have been considered and found to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.